office_of_chief_counsel internal_revenue_service memorandum number release date cc pa jhbolton postn-127322-07 uilc date date to brandy brewster complex interest tax examiner complex interest ogden service_center from blaise g dusenberry senior technician reviewer procedure administration interest_netting and collection statute expiration date subject this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent issue sec_1 whether underpayment interest can be considered assessed due to a transfer of credit into an account within the 10-year csed does the limitations_period in sec_6532 for filing a suit to recover an erroneous refund apply to the reversal of a setoff may the service reverse the setoff processed in ------ which affected tax years --- ------- and ------- conclusion sec_1 the application of a credit by the service to a taxpayer’s tax module during the 10-year csed of an underlying tax_liability does not convert an unassessed tax or interest liability into an assessed tax or interest liability if there is no assessment on a tax or interest liability then there is no payable liability no the limitations_period provided in sec_6532 does not apply to the reversal of a setoff postn-127322-07 no the service has not presented facts which would support reversal of the transaction facts corporation x filed a claim for net rate interest_netting for their ------- tax_year corporation x seeks a netting benefit under sec_6621 for the difference between the overpayment and underpayment interest for the ------- tax_year after numerous assessment waivers the service made an assessment of dollar_figure---------------- on ----------------for the ------- tax_year the service only assessed the underlying tax_liability of this period underpayment interest on the dollar_figure----------------was not assessed at this time corporation x subsequently paid the ------- underlying tax_deficiency on -------- ------------ but never paid any underpayment interest connected to the underlying tax_deficiency the collection statute expiration date csed for the ------- tax_year assessment expired on --------------- credits were applied within the 10-year csed but were subsequently offset to the ------ tax_year which still had an open csed the credits were offset due to there being no interest liability to apply the credits against since the interest had never been assessed during the 10-year csed of the underlying ------ tax_deficiency interest_netting the restructuring and reform act of rra amended sec_6621 by adding sec_6621 which allowed for the elimination of interest on overlapping periods of overpayments and underpayments to the extent that for any period interest is payable under subchapter_a sec_6601 and sec_6602 and allowable under subchapter_b sec_6611 on equivalent underpayments and overpayments by the same taxpayer of tax imposed by this title the net rate of interest on such amounts would be zero for such period the conference_report h_r conf_rep no 105th cong 2d sess accompanying the rra provided that the net interest rate of zero would be applied without regard to whether the overpayment or underpayment was currently outstanding each overpayment or underpayment would be considered only once in determining whether equivalent amounts of overpayment and underpayment overlapped for a particular period the report further provided that the net interest rate of zero applied even when special rules increased the rate of interest for large corporate underpayments under sec_6621 sec_6621 generally applies to interest for periods calendar quarters beginning after date ie interest accruing on or after date see h_r rep no part 105th cong 1st sess s rep no 105th cong 2d postn-127322-07 sess h_r conf_rep no 105th cong 2d sess however sec_3301 of the rra provides that sec_6621 applies to interest for periods beginning before date ie interest accruing before date provided certain conditions are met first both periods of limitation applicable to the tax underpayment and to the tax overpayment must have been open on date second the taxpayer must a reasonably identify and establish periods of tax overpayments and underpayments for which the net interest rate of zero applies and b not later than date request the secretary_of_the_treasury to apply sec_6621 to such periods here corporation x filed form_843 claim_for_refund and request of abatement on --- ------------------- requesting a net rate of zero on accrued overpayment and underpayment interest for the ------- tax_year it has been determined that both the underpayment and the overpayment statute_of_limitations was open as of date and corporation x reasonably identified the periods to which the net rate of zero should apply corporation x as well requested before date that the service apply sec_6621 to the ------- tax period consequently corporation x’s claim for interest_netting is procedurally acceptable the service must however determine if the underpayment interest is payable and the overpayment interest is allowable sec_6621 there is no question that the overpayment interest is allowable the question that remains is whether the underpayment interest is payable whether underpayment interest can be considered assessed due to a transfer of credit into an account within the 10-year csed for the purpose of interest_netting under sec_6621 the code generally stipulates that if any amount of tax imposed by the code is not paid on or before the last date prescribed for payment interest on such amount must be paid for the period from such last date to the date paid at the underpayment rate established under sec_6621 sec_6601 interest imposed under this section on any_tax shall be paid upon notice_and_demand and shall be assessed collected and paid in the same manner as taxes sec_6601 additionally sec_6601 states that interest prescribed under this section on any_tax may be assessed and collected at any time during the period within which the tax to which such interest relates may be collected emphasis added under sec_6502 where a tax_assessment has been made within the requisite period of limitations the service may collect the tax by levy or by a proceeding in court but only if the levy is made or the proceeding begun within years after the assessment of a procedures for the assessment of underpayment interest b credits postn-127322-07 the tax this 10-year period is properly known as the collection statute expiration date or csed thus under sec_6601 the service may only assess and collect accrued interest within the 10-year csed of the underlying tax the service must assess and collect all accrued interest within the limited time period set by the csed on the underlying tax for corporation x the service made a tax_assessment of dollar_figure----------------on ----------------- for the ------- tax_year the csed expired on the ------- tax_assessment on ---------------- the underpayment interest on the assessed ------- tax_liability was never assessed before the expiration of the csed on the underlying tax in ------- thus the service is barred from taking any collection actions against corporation x for the unpaid unassessed underpayment interest for the ------- tax_liability an underpayment including underpayment interest may be satisfied by the credit of an overpayment sec_6402 provides that in the case of an overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed theron against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall refund the balance to such person the code does not explicitly define overpayment however sec_6401 does provide that an overpayment includes payment of an internal revenue tax that is assessed or collected after the applicable statute_of_limitations has expired thus a tax assessed or collected after the expiration of the applicable_period of limitations is an overpayment because the tax is not rightfully due irs prac proc sec_11 see 914_f2d_499 4th cir s ince the amounts paid in were ‘collected’ by the irs outside of the period for assessment with no assessment having been made they come within the sec_6401 definition of ‘overpayment’ consequently there is nothing in the internal_revenue_code that would transform an unassessed tax or interest liability into an assessed tax or interest liability merely because a credit was posted to a tax_year module an assessment is the formal recording of a taxpayer’s tax_liability fixing the amount payable sec_6203 if there is no assessment on a tax_liability then there is no payable liability therefore merely because the service applied credits to corporation x’s ------- tax_year module during the 10-year csed of the underlying tax_liability does not mean that an accrued unassessed interest liability converts into an assessed liability a tax_assessment is distinguishable from an interest assessment although the term ‘assessment’ is used when interest is posted to a taxpayer’s account a formal summary record of assessment or 23-c form is not prepared the interest is simply automatically or manually posted to the account as a computer generated assessment c result of the interest_netting claim postn-127322-07 interest under sec_6601 is of course dependent upon an underlying tax obligation and accrues and is compounded on a daily basis 772_fsupp_481 e d calif see also i r m i r s prac proc a wl since the underpayment interest was never assessed in this situation within the applicable csed then no amount payable was ever fixed for this taxpayer on the underpayment interest thus the claim for interest_netting must be denied under these circumstances because although interest may be allowable for an overpayment for the ------- tax_year in this instance it is not payable for the equivalent underpayment see sec_6621 revproc_99_43 corporation x never made payments nor had to make payments for the unassessed accrued interest on their ------- tax_year liability as a result there is nothing to net the overpayment interest against under sec_6621 does the limitations_period in sec_6532 for filing a suit to recover an erroneous refund apply to the reversal of a setoff sec_7405 creates a cause of action to recover an erroneous refund issued to a taxpayer pursuant to sec_7405 the period of limitations during which the service must file an erroneous refund_suit is governed by sec_6532 sec_6532 provides in general a 2-year period from the time a refund is made to file suit to recover such payment a 5-year period is provided when the refund was induced by fraud or misrepresentation of a material fact sec_6402 provides in part that in the case of any overpayment the service within the applicable_period of limitations may credit the amount of such overpayment against any liability in respect of an internal revenue tax when no claim_for_refund is submitted by the taxpayer the service has the discretion to apply an overpayment to a subsequent liability but is under no requirement to do so we could find no authority in the internal_revenue_code or elsewhere to suggest there is a period of limitations for the reversal of a setoff accordingly the reversal of a setoff is not subject_to the limitations_period in sec_6532 may the service reverse the setoff processed in ------- which affected tax years ------ and ------- neither sec_6402 nor the regulations there under specifically address the service’s authority to reverse a setoff in general specific statutory authority is required for the service to reverse a completed transaction for example while it is within the service’s discretion whether to make an assessment of tax once that assessment is properly made it can be abated only under the conditions provided in sec_6404 similarly while postn-127322-07 the service may decide that it does not desire to file a tax_lien against a taxpayer’s property once the lien is filed it may be released or withdrawn only under the conditions provided in sec_6323 a nonstatutory common_law exception to these prohibitions on reversing a completed transaction is referred to as the clerical_error exception see 99_f3d_740 5th cir 311_fsupp_1184 s d n y succinctly stated whenever an action occurs because of a mistake of fact or bookkeeping error that mistake can be corrected so long as doing so does not prejudice the taxpayer the facts presented in this case indicate that the amounts at issue were setoff because the ------ account reflected an overpayment the account reflected an overpayment because the service did not assess underpayment interest against the taxpayer based on the status of the account the setoff was appropriate there was no clerical_error there is no authority to reverse a setoff which was not processed due to a clerical_error therefore the setoff should not be reversed even if we were to conclude that the setoff to the ------- account was caused by a clerical_error the service may correct its mistake only if there would be no prejudice to the taxpayer in this case the taxpayer would likely be prejudiced because it appears that the period of limitations for assessing and collecting the underpayment interest has expired the taxpayer currently has a windfall as a final matter we note that there would be other consequences if the setoff were to be reversed the taxpayer’s liability for ------- was extinguished when the funds were transferred from its ------- account to its ------- account if the funds are now moved out of the ------- account taxpayer will become underpaid for ------- unless the statute_of_limitations on assessment is open for ------- the service will not be able to assess and collect a newly created liability for ------- see 128_f3d_833 4th cir 86_f3d_1067 11th cir acq in result 63_f3d_83 1st cir 49_f3d_340 7th cir 946_f2d_1143 5th cir if you have any questions please contact rachel gregory at or julie hanlon-bolton at
